Citation Nr: 1533071	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  13-25 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for right shoulder injury with degenerative joint disease.

2. Entitlement to a rating in excess of 10 percent for right foot fracture.

3. Entitlement to service connection for right foot arthritis.

4. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cervical spine degenerative disc disease.

5. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for disease left hand numbness.

6. Entitlement to service connection for cervical spine degenerative disc disease.

7. Entitlement to service connection for left hand numbness.

8. Entitlement to service connection for an acquired psychiatric disorder, to include depression with sleep impairment.

9. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Lori Chism, Attorney


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to May 1992.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from December 2011 and February 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Houston, Texas and Waco, Texas, respectively.  

Also appealed was a claim of entitlement to service connection for degenerative joint disease of the right shoulder. Service connection for this disability was granted in a July 2013 Decision Review Officer decision and, as a noncompensable rating was assigned, it was added to the previously service-connected right shoulder injury. Thus, the service connection issue is no longer before the Board, and rather the Board has jurisdiction over the rating assigned for degenerative joint disease.

The issues of entitlement to an increased rating for right shoulder disability, entitlement to TDIU, and entitlement to service connection for cervical spine, left hand numbness, and acquired psychiatric disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Right foot injury is manifested by nonunion of right fifth metatarsal fracture that is moderate in severity resulting in pain on standing and walking.

2. The evidence does not establish that the Veteran has currently diagnosed arthritis of the right foot.

3. A May 2006 rating decision denied the claim of entitlement to service connection for a neck disability and hand numbness, no new and material evidence was submitted within the appeal period, and the decision was not appealed.

4.  Evidence received since May 2006 decision is new, relates to an unestablished fact necessary to grant the claims, and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a neck disability and hand numbness.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for right foot fracture have not been met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299- 5283 (2014).

2. The criteria for service connection for right foot arthritis have not been met. 38 U.S.C.A. §§ 101(24), 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.301, 3.310 (2014).

3. The May 2006 rating decision is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).
 4. Evidence submitted to reopen the claim of entitlement to service connection for a neck disability is both new and material; the claim is reopened. 38 U.S.C.A. 
§§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).
 
5. Evidence submitted to reopen the claim of entitlement to service connection for hand numbness is both new and material; the claim is reopened. 38 U.S.C.A. 
§§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

In this decision, the Board grants the Veteran's claims to reopen previously denied claims for service connection for a neck disability and hand numbness. Therefore, no discussion of VA's duty to notify or assist is necessary with respect to those issues.

Regarding the increased rating claim and service connection claim for right foot arthritis, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). A VA letter issued in January 2011 satisfied the duty to notify provisions with respect to increased rating claims and service connection claims.

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claims, has been satisfied. Mayfield, 444 F.3d at 1333. Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims. The Veteran's service treatment records, VA medical records, private treatment records, and the report of an October 2012 VA examination were reviewed by both the AOJ and the Board in connection with adjudication of the claims. The Veteran has not identified any additional records that VA needs to obtain to ensure an equitable disposition to the claims. 

Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). In this case, the examiner reviewed the claims file, documented the Veteran's subjective complaints and medical history, and evaluated the Veteran, including imaging studies. Thereafter, in the report, the examiner provided an assessment of the Veteran's symptoms and diagnosis that was a sufficient basis for determining the appropriate disability ratings and existence of a diagnosed disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159 (c)(4).

In light of the above, the Board concludes that the evidence of record is sufficient to adjudicate the Veteran's claims without further development and additional efforts to assist or notify the appellant in accordance with VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant). Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claims.



II. Right Foot Disability Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25. Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities. 38 C.F.R. § 4.14.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41. Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made. Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending. Hart v. Mansfield, 21 Vet. App. 505 (2007).
Where there is a question of which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more closely approximates the criteria for that rating. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

Regulations provide that, when the disability being rated is not specifically provided for in the rating schedule, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20. Further, the provisions of 38 C.F.R. § 4.27 provide that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and "99." Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. The additional code is shown after a hyphen.

The Veteran's service-connected right foot fracture is rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5283 (2014).  He contends that his symptoms warrant a higher rating. 

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5283 provide that moderate malunion or nonunion of the tarsal or metatarsal bones is rated as 10 percent disabling. Where there is evidence of a moderately severe malunion or nonunion of the tarsal or metatarsal bones a 20 percent rating is assigned.

Under 38 C.F.R. § 4.71a , Diagnostic Code 5284 moderate residuals of foot injuries are rated 10 percent disabling, and moderately severe residuals of foot injuries are rated 20 percent disabling.

The October 2012 VA examiner indicated that the Veteran had chronic pain at the fracture site and numbness of the lateral foot at the base of the right 5th metatarsal, also moderate in severity. Imaging studies revealed no abnormalities of bones, joints, and soft tissues. The examiner diagnosed nonunion of right fifth metatarsal fracture that was moderate in severity.

Treatment records do not reflect symptoms of the Veteran's right foot disability that are more severe than those reported above. The 10 percent rating assigned contemplates a moderate foot disability that results from malunion or nonunion of the metatarsal bones, which is the disability with which the Veteran is diagnosed.  A rating in excess of 10 percent requires a disability that is moderately severe or worse, and the evidence does not indicate that the Veteran's disability meets that criteria. 

The Veteran asserts that his right foot symptoms are more severe than contemplated by the assigned rating, arguing that a 100 percent rating is warranted. Under certain circumstances, lay statements may serve to support a claim for service connection by suggesting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). The Veteran is competent to speak to certain symptoms of his right foot disability, such as pain; however, the functional loss caused by those symptoms is ascertained by objective clinical testing by a medical professional. The clinical findings in this case do not support the Veteran's claims of increased disability beyond that compensated. 

Consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The Veteran has a surgical scar associated with his right foot disability.  However, the scar was reported to not be painful and/or unstable or to cover a total area of greater than 39 sq. cm. As such, the Board determines that there is no additional disability to warrant higher or separate ratings under other diagnostic codes. See 38 C.F.R. Part 4, Diagnostic Codes 7803, 7804, 7805.

The Board has also considered the doctrine of reasonable doubt. However, as reflected by the above discussion, the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's right foot fracture, and the doctrine is not for application. 38 U.S.C.A. § 5107(b) (West 2014); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Extra-schedular rating

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient. See 38 C.F.R. 
§§ 4.20, 4.27 (2014). However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability. In exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating. 38 C.F.R. § 3.321(b) (2014). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board. Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and no referral is required.

The Veteran's right foot disability manifests in pain with difficulty standing and walking. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule. See 38 C.F.R. § 4.71a, Diagnostic Code 5283. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37. For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by pain with standing and walking. In short, there is nothing exceptional or unusual about the Veteran's right foot disability because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present. While the record reflects that the Veteran has been in school rather than working, the evidence does not suggest that his right foot disability has resulted in any hospitalizations. Moreover, while the evidence suggests that the right foot disability would have an impact on the Veteran's employment due to restricted standing and walking, there is no indication that the disability would resulted in marked interference with the Veteran's daily work activities. Further, the record does not show the disability has interfered with the Veteran's school. 38 C.F.R. § 3.321(b)(1). Therefore, an extra-schedular rating for right foot fracture is denied.

Further, the Board notes that under Johnson v. McDonald, 762 F. 3rd 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


III. Service connection for Right Foot Arthritis

The Veteran contends that he has arthritis of the right foot that is associated with his service-connected right foot fracture.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected. 38 C.F.R. § 3.310.
Private treatment records indicate that arthrosis was suspected in light of the Veteran's symptoms. However, imaging studies, including those performed at the October 2012 VA examination, revealed normal bones, joints, and soft tissues. Therefore, the Veteran does not have arthritis of the right foot that may be service-connected. Where there is no disability, there can be no entitlement to compensation. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). As the Veteran does not have a diagnosed disability of arthritis of the right foot or had such disability at any time during the claim period (see McClain v. Nicholson, 21 Vet. App. 319 (2007)), there is no disability that can be related to service. There is also no competent and credible evidence of a disability shortly prior to the claim being filed. See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). Consequently, service connection for right foot arthritis is denied. 

IV. New and Material Evidence

A May 2006 rating decision denied a claim of entitlement to service connection for hand numbness and a neck disability on the basis that neither disability was present in service or within one year of discharge. The Veteran did not appeal this decision and no new and material evidence was submitted within the appeal period.  Therefore, it is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).
 
Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it. See Shade v. Shinseki, 24 Vet. App. 110 (2010).

New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim. Shade, 24 Vet. App. at 120.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran contends that he has a neck disability and left hand numbness that are associated with his service-connected right shoulder disability. The evidence in May 2006 consisted of the Veteran's service treatment records, private treatment records, and his personal statements. These records reflect diagnoses of neck and left upper extremity disabilities, but no evidence of such disabilities in service or showing a relationship to service. Since that time, additional private treatment records, VA treatment notes, and medical literature have been added to the claims file. The medical literature shows a relationship between shoulder disabilities and disabilities of the neck and upper extremities. The medical literature is new evidence in that it was not of record in May 2006, and it is material in that it addresses the unestablished fact of a relationship to service, through a service-connected disability. Thus, it raises a reasonable possibility of substantiating the claims. Accordingly, the Board finds that new and material evidence sufficient to reopen the claims of entitlement to service connection for a neck disability and left hand numbness has been received, and the claims, to this extent only, are granted.
ORDER

Entitlement to a rating in excess of 10 percent for right foot fracture is denied.

Entitlement to service connection for right foot arthritis is denied.

New and material evidence having been received, the claim for service connection for cervical spine degenerative disc disease is reopened, and to that extent, the appeal is granted.

New and material evidence having been received, the claim for service connection for left hand numbness is reopened, and to that extent, the appeal is granted.


REMAND

The Board determines that a remand is necessary to allow for further development of the remaining claims.  With respect to the right shoulder disability, VA treatment notes dated after the Veteran's last VA examination in October 2012 show that he continued to complain of constant pain in the right shoulder for which an increase in pain medication was prescribed in November 2013. This evidence suggests that the disability has increased in severity, which warrants another VA examination. See Weggenmann v. Brown, 5 Vet. App. 281 (1993). In addition, an April 2014 VA treatment note indicates that the Veteran missed an orthopedic consult and that he was to schedule another one, which suggests that there are outstanding relevant treatment notes.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).  For these reasons, the increased rating claim for the Veteran's right shoulder disability is remanded. 

With respect to the service connection claims, generally, when the Board reopens a claim that the RO did not, the case must be remanded for RO consideration. Hickson v. Shinseki, 23 Vet. App. 394 (2010). The RO declined to reopen the Veteran's claims for service connection for a neck disability and left hand numbness; thus, as the Board herein reopened the claims, these issues must be remanded for the RO to contemplate the claim on the merits. Further, the Board finds that a remand is necessary to afford the Veteran a VA examination with respect to the etiology of his neck and left hand disabilities. The Veteran has asserted that these disabilities are secondary to his service-connected right shoulder disability and has submitted literature that supports that proposition. Therefore, VA examinations to assess the etiology of the Veteran's neck disability and left hand numbness should be scheduled. 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With respect to the Veteran's acquired psychiatric disorder claim, his VA and private treatment notes reflect treatment for depression and anxiety, as well as a history of posttraumatic stress disorder (PTSD). When the record associates different diagnoses with the same symptoms, the nature of the Veteran's disorder is a question of fact for the Board and, once determined, the Board must address whether the Veteran's symptoms, regardless of diagnosis, are related to service. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled). Therefore, the necessary steps should be taken to develop a claim of entitlement to service connection for PTSD and the Veteran should be scheduled for a VA examination to assess the current nature and etiology of his acquired psychiatric disorder. 

The claim for TDIU is inextricably intertwined with the increased rating claim and claims for service connection. Harris v. Derwinski, 1 Vet. App. 180 (1991). Therefore, the TDIU claim must be remanded as the outcome is in part dependent on the outcome of the other claims on appeal. 

Accordingly, the case is REMANDED for the following action:

1. Request all VA treatment notes for the Veteran dated from April 2014 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

2. Schedule the Veteran for a VA examination to assess the current severity of his right shoulder disability.   The claims folder must be provided to the examiner in conjunction with the examination. All pertinent symptomatology and findings must be reported in detail. Any indicated diagnostic tests and studies must be accomplished. The examiner should describe the Veteran's disability in accordance with VA rating criteria. The examination report should also address any functional loss caused by pain, fatigability, incoordination, weakness, or other symptoms of the disabilities, as discussed in DeLuca v. Brown, 8 Vet. App. 202 (1995). 

A complete rationale for all opinions offered must be provided.

3. Schedule the Veteran for a VA examination to assess the etiology of his cervical spine disability and left hand numbness. The claims file must be made available to the examiner in conjunction with the examination. All pertinent symptomatology and findings must be reported in detail. All tests or studies necessary to make these determinations must be conducted. Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

Is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's cervical spine disability was caused or aggravated beyond normal progression by his service-connected right shoulder disability?

Is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's left hand numbness was caused or aggravated by his service-connected right shoulder disability?

If the Veteran's cervical spine disability is found to be service-connected, is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's left hand numbness was caused or aggravated by his cervical spine disability?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion offered must be provided.

4. Take the necessary steps to develop the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

Once that development has been completed, schedule the Veteran for a VA psychiatric examination to assess the nature and etiology of his acquired psychiatric disability. The claims file must be made available for review, and the examination report should reflect that such review occurred. Upon review of the record, the examiner should respond to the following: 

Identify all diagnoses appropriate to the Veteran's psychiatric symptoms. 

If the examiner determines that a diagnosis of PTSD is appropriate, he or she should identify the specific stressor events that support the diagnosis. 

Is it at least as likely as not (i.e. a 50 percent probability or more) that any acquired psychiatric disability began in service, was caused by service, or is otherwise related to service?

Is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's acquired psychiatric disorder was caused or aggravated beyond normal progression by one or more of his service-connected disabilities?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion advanced must be provided.  

5. Notify the Veteran that it is his responsibility to report for all examinations and to cooperate in the development of the claims. The consequences of failure to report for any VA examination without a showing of good cause may include the denial of one or more of the claims. See 38 C.F.R. §§ 3.158, 3.655 (2014).
 
6. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal. If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his attorney, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


